Citation Nr: 1537023	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to October 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

This appeal has been  processed utilizing paperless, electronic claims processing systems on Virtual VA and the Veterans Benefits Management System (VBMS)).  A review of the electronic file reveals additional evidence added since the April 2011 statement of the case; however, these documents are either duplicative of the evidence already of record, or are irrelevant to the right ear hearing loss issue decided below.  In this regard, the only additional evidence pertaining to the Veteran's hearing is a June 2013 VA treatment record which is duplicative of evidence already considered by the AOJ, in that it reiterates the Veteran's complaints of difficulty hearing but does not demonstrate right ear hearing loss as defined by VA regulation.  With respect to left ear hearing loss and tinnitus, the additional VA treatment record, as well as medical books cited by the Veteran, is in fact the basis for the remand and the Veteran is not prejudiced by the Board reviewing the evidence in order to draft  a more comprehensive remand.  Other evidence concerning issues not presently on appeal has also been added to the record since the April 2011 statement of the case and is irrelevant to the issues on appeal.  

The Board's decision on the claim for service connection for right ear hearing loss is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran likely had in-service noise exposure, and has asserted entitlement to service connection on the basis of such exposure and ear infections in service, testing results have not revealed right ear hearing loss to an extent recognized as a disability for VA purposes at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As for the claim herein decided, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2009 AOJ rating decision reflects the initial adjudication of the claim after issuance of the February 2009 letter.

Notably, neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records, VA outpatient records, private treatment records, and the report of the June 2009 VA examination regarding hearing loss.  Also of record and considered in connection with the matter herein decided are the various written statements provided by the Veteran and her representative, on her behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.

The Board acknowledges the Veteran's suggestion that the June 2009 VA examiner's nexus opinion was expressed inadequately, however, the Veteran is not prejudiced by any inadequacy in the nexus opinion, given that (as explained below), testing result do not establish that the Veteran has had a right ear hearing loss disability as defined by VA regulation, at any point pertinent to the appeal.  Further, the Board acknowledges the Veteran's representative's request for a new VA audiological examination based on the length of time since the June 2009 VA examination.  However, as discussed below, there is no indication that the Veteran has a current hearing loss disability as defined by VA regulation.  As such, a new examination and/or addendum opinion is not required with respect to the claimed right ear hearing loss, as it would not be beneficial to the Veteran and would only unduly delay resolution of the claim.  See, e.g. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been  notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R.§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology only apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability; when a claimed disability is not shown, there can be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has the claimed  disability shortly prior to, or  at the time the claim is filed or during the pendency of that claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes that the Veteran likely had in-service noise exposure, as alleged.  In this regard, the June 2009 VA examiner found the Veteran's service was positive for noise exposure.  The examiner also noted that the Veteran fired handheld weapons in service, including 9mms, 45 mms, 380 shotguns, Uzis, and wheel guns. 

Notwithstanding the above, and the fact that the Veteran asserts the existence of a relationship between in-service noise exposure and current diminished hearing, the claim for service connection for right ear hearing loss must fail because right ear hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385), has not been shown at any point pertinent to this appeal. 

Service treatment records reflect no testing results establishing a  right ear hearing loss, as defined by VA regulation.  The Board acknowledges the Veteran's contention that the November 1980 audiogram results vary greatly from the remaining service audiograms and that the October 1984 audiogram is a more reliable baseline audiogram.  The Veteran also asserts that there is a shift in pure tone thresholds between October 1984 and separation audiogram dated in January 2003.  The Board points out, however,  that  all of the audiograms dated between October 1984 and January 2003 are indicative of hearing within normal limits.  In this regard, in the range between 500 and 4000 Hertz, none of the audiograms have pure tone thresholds over 15 decibels, much less meet the criteria set forth in 38 C.F.R. § 3.385.  

Post service, a January 2009 VA outpatient treatment record document that pure tone testing revealed hearing within normal limits in the right ear, between 250-8000 Hertz.  The VA audiologist also noted that the Veteran had excellent word recognition of 100 percent in the right ear.  

During the June 2009 VA audiological evaluation, audiometric testing revealed  right ear pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
10
15

Speech recognition ability was 100 percent in the right ear.  The Board acknowledges that the examiner noted mild high frequency hearing loss between 6000-8000 Hertz.

As discussed in the introduction above, the June 2013 VA audiogram received subsequent to the April 2011 statement of the case, noted the substantially the same results as those expressed in June 2009 with normal pure tone testing except for mild sensorineural hearing loss between 6000-8000 Hertz, and noted that word recognition was 96 percent tested at 60 decibels.  Just as with the June 2009 VA examination report, and prior VA treatment record, this record does not demonstrate right ear hearing loss as defined by 38 C.F.R. § 3.385.  

The remaining VA and private treatment records have been reviewed but none  suggest that the Veteran has right ear hearing loss as defined by VA regulation.  

As the Veteran's right ear pure tone thresholds and speech recognition scores have not met even the minimum requirements of  38 C.F.R. § 3.385, this evidence establishes that the Veteran does not have hearing loss disability in the right ear.  

The Board has considered the Veteran's statements that she has difficulty hearing and understanding, has to ask people to repeat themselves, and turns up the volume on the television and radio.  See November 2012 statement.  The Board has also considered her June 2011 VA Form 9 in which she noted that she has only worked in a quiet office environment since service retirement.  However, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the testing results, and has no discretion in this regard.  

The Board further notes that the Veteran does not have the appropriate training and expertise to provide, on the basis of her own lay assertions, the testing results needed to establish hearing loss disability within the meaning of 38 C.F.R. § 3.385.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  A disability upon which to predicate a grant of service connection-has not been met.  Significantly, neither the Veteran nor her representative has presented or identified any existing audiometric or speech discrimination testing that, in fact, establish right ear hearing loss to an extent recognized as a disability for VA purposes. 

Accordingly, the claim for service connection for right ear hearing loss must be denied because the first essential criterion for service connection-evidence of a current disability-is not met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The  Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal is warranted.

Regarding left ear hearing loss, a June 2013 VA treatment record indicates that the Veteran's left ear hearing loss may meet the requirements for a current disability under 38 C.F.R. § 3.385.  In this regard, the June 2013 VA outpatient treatment record notes that while the Veteran has left ear pure tone thresholds within normal limits to 3000 Hertz, it slopes to "moderate" sensorineural hearing loss after that.  Unfortunately, the June 2013 VA outpatient treatment record does not specify the decibel amount at 4000 Hertz.  As discussed above, in pertinent part, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385 (emphasis added).  As the June 2013 VA outpatient treatment record leaves open the possibility that the Veteran may have had a qualifying decibel level at 4000 Hertz, another examination is required.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

Further, if it is found that the Veteran has qualifying left ear hearing loss, then an addendum opinion is also necessary, as the June 2009 VA examiner offered a negative nexus opinion with inadequate rationale.  In this regard, the VA examiner opined that while the Veteran had noise exposure in service, it was less likely than not that any hearing loss was related to service.  The examiner's rationale was that the Veteran had normal hearing on service separation and that there were no hearing tests during the six years between discharge and her initial test at VA in 2009.  The examiner determined that the cause of any hearing loss is unknown.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when test results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id.

In the Veteran's Form 9, she noted that the findings reflected in the November 1980 audiogram  varied greatly from findings during other audiograms and could not be relied upon as baseline hearing acuity.  She noted that instead, the examiner should consider an October 1984 audiogram as the baseline audiogram in the event that consideration is given to any shift in hearing threshold levels during service.  The Veteran also argues that her hearing loss could be the result of her numerous in-service ear infections.  See February 2009 statement.  The June 2009 VA examiner did not address any relationship between the ear infections in service and any hearing loss or tinnitus.  

Further, with respect to tinnitus, the June 2009 VA examiner expressed the aforementioned rationale and added that the Veteran did not know when her tinnitus began but that she only noticed it in 2008 (five years post-service).  The Board notes that the Veteran does not contend that she has experienced continuous tinnitus symptoms since service.  Rather, she contends that tinnitus may present later than the time of the incurrence of noise exposure due to degenerative processes initiated by noise exposure.  She cited medical reference books in support of the theory, in her VA Form 9.  The Veteran also contends that her tinnitus may be due to numerous ear infections noted in the service treatment records.  See February 2009 statement.  The June 2009 VA examiner did not address this contention.  Alternatively, in her VA Form 9, the Veteran  raised the theory that her tinnitus may be secondary to service-connected temporomandibular joint (TMJ) disorder and cited a medical book for support.  The June 2009 VA examiner did not have the opportunity to review the cited medical resources.  For these reasons, an addendum opinion regarding the new contentions and evidence in support of direct service connection, as well as the alternative theory in support of secondary service connection, for tinnitus, is required.  See Barr supra.

Under these circumstances, the Board finds that the AOJ should arrange for the Veteran to undergo another audiology examination, with appropriate testing, in connection with the left ear hearing loss and tinnitus claims.  The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining medical opinions on these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Miami VA Medical Center (VAMC), dated up to January 2015.  More recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Miami VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying) that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Miami VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2015, following the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the electronic claims file, arrange for the Veteran to undergo VA audiology  examination with respect to the claimed left ear hearing loss and tinnitus.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has left ear hearing loss disability as defined by VA regulation.  The examiner should also review the June 2013 VA outpatient treatment record, and any associated audiogram, and determine whether the Veteran then had a left ear hearing disability.   

If the Veteran is found to have left ear hearing loss disability, then the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., s a 50 percent or greater probability) that such disability had is onset in, or is otherwise medically related to, the Veteran's service (to include numerous ear infections noted in service).  The examiner is also asked to consider the Veteran's contention that a more appropriate baseline audiogram is the October 1984 audiogram and that the November 1980 audiogram is unreliable.   

With respect to tinnitus, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., s a 50 percent or greater probability) that such disability had is onset in, or is otherwise medically related to, the Veteran's service (to include numerous ear infections noted in service).

If it is found that the Veteran's tinnitus is not directly related to service, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., s a 50 percent or greater probability) that such disability was caused, or is aggravated (worsened beyond natural progression), by service-connected TMJ.

In rendering the requested opinions, the clinician must specifically consider and discuss all pertinent medical and lay evidence (including the Veteran's statement that she has only worked in a quiet office environment since service separation), to particularly include all in- and post-service audiological records as well as the medical books cited by the Veteran regarding the theory that tinnitus may present later than the time of the incurrence of noise exposure due to the degenerative process, or that tinnitus is related to in-service ear infections, or the alternative theory that tinnitus could be caused or aggravated by service-connected TMJ.  The examiner should also consider and discuss any lay assertions as to the nature, onset and continuity of symptoms.

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication of claims) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


